DETAILED ACTION
This office action is in response to applicant’s amendments filed on 02/22/2022.
Currently claims 1-26 are pending in the application.
EXAMINER’S AMENDMENT
Independent claims 1 and 14 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 11/26/2021, is hereby withdrawn and claims 2, 11-13, 15 and 24-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 2, 11-13, 15 and 24-26 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 02/22/2022 and associated persuasive arguments,
Claims 1-26 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent # US 10,204,950 B1 to Yamashita teaches, a single photon avalanche diode device (100; SPAD image sensor; Fig. 1; col. 3, lines 28-47) comprising: 
a logic substrate (206; substrate) comprising an upper surface (top) (Fig. 1; col. 3, lines 28-47); 
a sensor substrate (109; substrate for imaging chip) bonded to the upper surface of the logic substrate (206), 
the sensor substrate (109) comprising a plurality of pixel elements (101a/101b; pixels; Fig. 1; col. 3, lines 48-53) spatially disposed to form an array structure (2x2 or 4x4; col. 2, lines 55-67; considering a lot of pixel structures), each of the pixel elements (101a/101b) comprising: 
a passivation material (214; high-k dielectric; it is equivalent to a passivation layer which is usually an oxide or a nitride) (Fig. 1; col. 6, lines 30-35); 

    PNG
    media_image1.png
    729
    482
    media_image1.png
    Greyscale

an epitaxially grown p-type silicon material (114; p-type first layer) (Fig. 1; col. 4, lines 31-35);
	Note: Although Yamashita does not teach explicitly that p-type material is grown epitaxially, it is one of the very few available methods for layer growth. Thus, it is obvious to use the epitaxial growth since in MPPE 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
an implanted p-type material (112; p-type third layer) configured in a first portion (middle) of the epitaxially grown material (114) (Fig. 1; col. 5, lines 14-29); and 
an implanted n-type material (102; n-type second layer; Fig. 1; col. 5, lines 14-29) configured in a second portion (on two sides of layer 112) of the epitaxially grown material (114); 
a junction region configured from the implanted p-type material (112) and the implanted n-type material (102) (Fig. 1; col. 5, lines 14-29); and 
a deep trench region (117; trench isolation) bordering the pixel element (101a/101b), 
the trench region (117) comprising a fill material (120; contact plug), a surrounding charge material (108; main structure), and a surrounding insulating material (106; inner spacer) (Fig. 1; col. 5, lines 30-54); 
a first contact region (116; p+ common node) on a first side (near the top side) of the sensor substrate (109) coupled to the implanted p-type material (112 through layer 114) (Fig. 1; col. 5, lines 30-54); 
a second contact region (110; n+ contact) on a second side (bottom) of the sensor substrate (109) coupled to the implanted n- type material (102) and the logic substrate (206) (Fig. 1; col. 5, lines 1-14); and 
whereupon the charge material (108) is configured with a negative charge to cause a plurality of holes within a vicinity of the surrounding charge material (Fig. 1; col. 5, lines 30-54).  
Note: Yamashita teaches in col. 5, lines 30-54 that the common node 116, which is heavily doped with p-type dopants, is neighboring to charge material 108 of each of the trench isolations 117. As such, it can be concurred that charge material 108 is configured with a negative charge to cause a plurality of holes within the vicinity of the surrounding charge material. Moreover, the above limitation recites a ‘desired effect’ of the charge material surrounding itself. This ‘desired effect of the negative charge to cause a plurality of holes within the vicinity of the surrounding charge material’ does not define additional structural aspects of the claimed invention. The single photon avalanche diode device of Yamashita is capable of generating the desired effect. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Yamashita. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
However, neither Yamashita nor any cited prior art, appear to explicitly disclose, in context, the passivation material comprising an opening; the first contact region being at least partially exposed through the opening;
Examiner’s Note: The applicant also argued with the same line of reasoning in the “Remarks”. Besides there is no motivation for a person with ordinary skill in the art to make an opening in the passivation layer of Yamashita and form a contact.
Specifically, the aforementioned ‘the passivation material comprising an opening; the first contact region being at least partially exposed through the opening,’ is material to the inventive concept of the application at hand to allow it to form an electrical contact from the top and to provide an easy to use process that relies 20upon conventional technology without substantial modifications to current equipment and processes.

Amended independent claim 14 is allowable because the closest prior art US Patent # US 10,204,950 B1 to Yamashita teaches, a single photon avalanche diode device (100; SPAD image sensor; Fig. 1; col. 3, lines 28-47) comprising: 
a logic substrate (206; substrate) comprising an upper surface (top) (Fig. 1; col. 3, lines 28-47); 
a sensor substrate (109; substrate for imaging chip) comprising a back side (top) and a front side (bottom), the front side (bottom) being bonded to the upper surface (top) of the logic substrate (206), 
the sensor substrate (109) comprising a plurality of pixel elements (101a/101b; pixels; Fig. 1; col. 3, lines 48-53) spatially disposed to form an array structure (2x2 or 4x4; col. 2, lines 55-67; considering a lot of pixel structures), each of the pixel elements (101a/101b) comprising: 

    PNG
    media_image1.png
    729
    482
    media_image1.png
    Greyscale

a passivation layer (214; high-k dielectric; it is equivalent to a passivation layer which is usually an oxide or a nitride) overlaying the back side (Fig. 1; col. 6, lines 30-35);
an epitaxially grown p-type silicon material (114; p-type first layer) (Fig. 1; col. 4, lines 31-35);
Note: Although Yamashita does not teach explicitly that p-type material is grown epitaxially, it is one of the very few available methods for layer growth. Thus, it is obvious to use the epitaxial growth since in MPPE 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
an implanted n-type material (102; n-type second layer; Fig. 1; col. 5, lines 14-29) configured in a first portion (at the bottom on two sides of layer 112) of the epitaxially grown material (114); and
an implanted p-type material (112; p-type third layer) overlying the implanted n-type material (102) and configured in a second portion (bottom middle) of the epitaxially grown material (114) (Fig. 1; col. 5, lines 14-29); and 
a junction region configured from the implanted p-type material (112) and the implanted n-type material (102) (Fig. 1; col. 5, lines 14-29); and 
a deep trench region (117; trench isolation) bordering the pixel element (101a/101b), 
the trench region (117) comprising a trench opening (opening for 117), a surrounding insulating material (106; inner spacer), a surrounding charge material (108; main structure), and a fill material (120; contact plug) (Fig. 1; col. 5, lines 30-54); and
whereupon the charge material (108) is configured with a negative fixed charge to cause a plurality of holes within a vicinity of the surrounding charge material (Fig. 1; col. 5, lines 30-54).  
Note: Yamashita teaches in col. 5, lines 30-54 that the common node 116, which is heavily doped with p-type dopants, is neighboring to charge material 108 of each of the trench isolations 117. As such, it can be concurred that charge material 108 is configured with a negative fixed charge to cause a plurality of holes within the vicinity of the surrounding charge material. Moreover, the above limitation recites a ‘desired effect’ of the charge material surrounding itself. This ‘desired effect of the negative fixed charge to cause a plurality of holes within the vicinity of the surrounding charge material’ does not define additional structural aspects of the claimed invention. The single photon avalanche diode device of Yamashita is capable of generating the desired effect. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Yamashita. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

However, neither Yamashita nor any cited prior art, appear to explicitly disclose, in context, the passivation material comprising an opening; a first contact region on the back side of the sensor substrate coupled to the implanted n-type material through the opening, the first contact region being at least partially exposed and positioned outside the epitaxially grown p-type silicon material; and a second contact region on a front side of the sensor substrate coupled to the implanted p-type material;
Examiner’s Note: The applicant also argued with the same line of reasoning in the “Remarks”. Besides there is no motivation for a person with ordinary skill in the art to make an opening in the passivation layer of Yamashita and form a contact.
Specifically, the aforementioned ‘the passivation material comprising an opening; a first contact region on the back side of the sensor substrate coupled to the implanted n-type material through the opening, the first contact region being at least partially exposed and positioned outside the epitaxially grown p-type silicon material; and a second contact region on a front side of the sensor substrate coupled to the implanted p-type material,’ is material to the inventive concept of the application at hand to allow it to form an electrical contact from the top and to provide an easy to use process that relies 20upon conventional technology without substantial modifications to current equipment and processes.

Dependent claims 2-13 and 15-26 depend, directly or indirectly, on allowable independent claims 1 and 14, respectively. Therefore, claims 2-13 and 15-26 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/19/2022